Title: From George Washington to Colonel Samuel Blachley Webb, 8 February 1777
From: Washington, George
To: Webb, Samuel Blachley



Dear Sir
Head Qrs Morristown Feby 8th 1777.

I last night received your Letter of the 1st Instt, and am sorry to find that you meet with so many difficulties in raising your Regiment.
I cannot request Governor Trumbull to advance the Extra bounty; That would be approving a measure which I have always condemned as impolitick and injurious to the General interest, and would be promoting a proceeding, so far from being authorized by the Voice of the States in Congress, that it has been reprobated. I am glad you have set his Honor the Governor right in respect to the encouragement to the additional Batallions—there is no difference. Troops who engage for three Years, or during the War, receive the same. I wish as many to be inlisted for the latter Term as possible. I am persuaded no exertions on your part will be wanting, to make up your Regiment: perhaps industry & perseverance will get the better of the Obstacle you mention, tho I am not very sanguine in my expectation that they will. I am Dr Sir Yr Most Obedt Servt

Go: Washington

